Citation Nr: 0627769	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  03-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for the residuals of an 
ulcer.

4.  Entitlement to service connection for the residuals of a 
status/post hemigastrectomy.

5.  Entitlement to service connection for the residuals of a 
status/post abdominal herniorrhaphy.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

7.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The appeal was REMANDED to the RO for evidentiary development 
in February 2005 and for procedural development in September 
2005.  Remand was accomplished via the Appeals Management 
Center (AMC), in Washington, DC.  The case has been returned 
to the Board for continuation of appellate review.


FINDINGS OF FACT

1.  A hip disorder was not present in military service, 
arthritis of the hips was not demonstrated to a compensable 
degree within the first postservice year, and there is no 
competent evidence linking arthritis of the hips, 
necessitating a bilateral hip replacement, to service.  

2.  A back disorder was not present in military service, 
arthritis of the lumbar spine was not demonstrated to a 
compensable degree within the first postservice year, and 
there is no competent evidence linking a current back 
disorder to service.  

3.  Peptic ulcer disease was not present in military service 
nor was peptic ulcer disease demonstrated to a compensable 
degree within the first postservice year.

4.  There is no competent evidence linking peptic ulcer 
disease, necessitating a hemigastrectomy, to service.  

5.  A ventral hernia was not present in military service, and 
there is competent evidence linking a ventral hernia, 
necessitating an abdominal herniorrhaphy to service.  

6.  GERD was not present in military service, and there is 
competent evidence linking GERD to service.

7.  Hypertension was not present in military service nor was 
hypertension demonstrated to a compensable degree within the 
first postservice year, and there is no competent evidence 
linking hypertension to service.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by service nor may arthritis of the hips be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A back disorder was not incurred in or aggravated by 
service nor may arthritis of the lumbar spine be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Peptic ulcer disease was not incurred in or aggravated by 
service nor may peptic ulcer disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

4.  A disability resulting in a hemigastrectomy was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A disability resulting in an abdominal herniorrhaphy was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005). 

7.  Hypertension was not incurred in or aggravated by service 
nor may hypertension be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of February 2002 and 
February 2004 letters from the RO to the appellant that were 
issued in connection with the RO's initial decision from 
which this appeal arose.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

Note also that the February 2002 VCAA letter from the RO 
advising the claimant of his rights and responsibilities in 
VA's claims process predated the RO's June 2002 decision 
initially adjudicating his claims.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

As for assisting the veteran with his claims, it should be 
noted that his service medical records are unavailable and 
were presumably destroyed in a fire at a records center.  
When a veteran's service medical records have been destroyed, 
the VA has an obligation to search for alternative records 
which support the veteran's case.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The National Personnel Records 
Center (NPRC) advised the RO that an attempt had been made to 
obtain records from the Surgeon General's Office (SGO).  
However, NPRC informed that there were no SGO records 
available.  It is asserted that a document issued by a VA 
medical facility in August 2001, which notified the veteran 
that he was not entitled to outpatient dental treatment, 
reflects that his service medical records were available and 
reviewed by that medical facility.  The RO has since reported 
that VA medical facilities do not actually review a veteran's 
service medical records to determine eligibility for dental 
benefits, and that correspondence from the NPRC has 
established that the veteran's service medical records were 
no longer available.  Under the circumstances, the Board 
concludes that further efforts to obtain service department 
medical records would be futile.  Additionally, the 
claimant's VA medical records are on file.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  

In support of his service connection claims, the veteran 
submitted the names of several private physicians and 
indicated that he received medical care from 1955 to the 
present time.  In its February 2005 remand, the Board pointed 
out that, while some of the more recent evidence identified 
by the veteran has been associated with the claims file, it 
did not appear that an attempt had been made to obtain the 
older medical evidence, nor did it appear that a 
determination had been made as to whether the older evidence 
was still available.  Accordingly, the Board remanded in an 
attempt to associate the private medical records identified 
by the veteran with the claims file.

On remand, the RO asked the veteran to provide addresses and 
medical releases, in order to make it feasible to contact 
Drs. David Azar, as well as Drs. Moody and Crook.  Also, the 
RO informed the veteran that he had identified Dr. J.O. 
Williams as providing care from 1970-1990, but the RO added 
that only records dated from 1979 to 1986 from Dr. Williams 
are associated with the claims file.  The veteran was asked 
to furnish copies of any additional records from Dr. 
Williams, or to complete a medical release authorizing VA to 
obtain them.  The veteran did not respond to the RO's request 
for additional information.  In all, records from private 
treatment providers have also been obtained to the extent 
feasible.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA examination in order 
to determine whether any of the claimed disorders is related 
to his military service.  Nevertheless, none is required.  
The Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran had an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran had a diagnosis of any 
gastrointestinal disability or hypertension in service or 
that any claimed disorder may be related to any event in 
service.  While he has submitted a document that reflects 
that his activities were limited because of symptoms for 
which a "non-technical" diagnosis of arthritis was listed, 
he has not indicated what symptoms he experienced during 
service which led to this profile, nor has he indicated that 
the in-service symptoms for which he was given a profile are 
related to the bilateral hip disorder or back disorder for 
which he is seeking compensation.  

The United States Court of Appeals for Veterans Claims 
(Court), in Charles v. Principi, 16 Vet. App. 370 (2002), 
held that Board erred in failing to obtain medical nexus 
opinion in that case inasmuch as there was (1) a diagnosis of 
a current disability, (2) lay evidence that the veteran had 
experienced pertinent symptoms in service and that he had 
experienced such symptoms ever since service.  The Court 
concluded that, "because there is of record lay evidence of 
in-service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to 'indicate[] that [the appellant's] disability... 
may be associated with [his) active ... service.'"  In the 
current case, there is no lay evidence of pertinent in-
service symptoms or continuity of post-service symptoms.  
Charles v. Principi, 16 Vet. App. 370, 375 (2002) (F.R. § 
3.159(c)(4)(i)(C).

In the case before the Board, the veteran has not provided 
any material and relevant facts as to any disability observed 
during service or within any applicable presumptive period.  
Nor has he made any specific assertion as to continuity of 
symptoms from his time in service until any of the claimed 
disorders was initially identified in post-service medical 
records.  He has not made any assertion as to a relationship 
between any currently claimed disorder and any event of his 
military service.  Inasmuch as the evidence of record does 
not contain any evidence to indicate that the veteran has a 
disability that may be associated with his military service, 
the duty to obtain a medical examination is not triggered in 
this case.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis, peptic 
ulcer disease, or hypertension is manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record with respect to benefits under laws 
administered by VA.  38 U.S.C.A. § 5107(b) (emphases added).  
In accordance with 38 C.F.R. § 3.307(b), the factual basis 
for establishing a chronic disease may be established by 
medical evidence, competent lay evidence or both.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion."  (Emphasis added.)  
Finally, 38 C.F.R. § 3.303(a) provides that each disabling 
condition for which a veteran seeks service connection, must 
be considered on the basis of all pertinent medical and lay 
evidence."  (Emphasis added.)  In Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit noted that these provisions 
make clear that lay evidence is one type of evidence that 
must be considered, if submitted, when a veteran's claim 
seeks disability benefits and that competent lay evidence can 
be sufficient in and of itself to establish the factual basis 
for proving the existence of a chronic disease.

Analysis

The only medical evidence of the veteran's period of active 
military service is a one-page, undated copy of a note 
prepared by a dispensary.  It reflects that the veteran was 
on a profile for what was listed as a "non-technical" 
diagnosis of arthritis.  The veteran was to avoid marching 
over (unreadable) miles per day, excessive heavy lifting and 
strenuous exercises.  The veteran supplied the copy of the 
dispensary note.  Otherwise, as explained above, service 
medical records are unavailable.  

A March 1984 treatment entry from James O. Williams, M.D., 
first indicates the veteran was being treated for 
hypertension.  Subsequent treatment entries in the record 
also confirm the diagnosis of hypertension.  Treatment 
entries of March 1984 from Dr. Williams also indicate the 
veteran's complaints of acute low back pain, as well as right 
hip pain.  There were physical examination findings of 
straightening of the lumbosacral curve and of limited range 
of motion.  The impression was polyarthritis.  The private 
physician's office notes do not make reference to x-ray 
confirmation of arthritis of either the hips or lumbar spine.  

Diagnostic imaging at Sylacauga Hospital in July 1985 
demonstrated extensive arthritic changes of both hips.  
Reports from Healthsouth Medical Center disclose that the 
veteran underwent a right total hip replacement in August 
1988 and a left total hip replacement in March 1990.  A CT 
scan by VA in July 1997 first demonstrated spondylosis and 
disc bulging of certain segments of the lumbar spine.  

The veteran was admitted to Sylacauga Hospital in September 
1986 with anemia, having had black stools in recent days.  He 
gave a history of having had a bleeding ulcer, with a 
gastrectomy performed 12 years before.  Endoscopy across the 
site of a previous anastomosis showed an area of bleeding and 
was oversown with sutures.  Excision of a portion of the 
gastrotomy site along both sides was performed.  The 
diagnosis was massive upper gastrointestinal bleed due to 
acute marginal ulcer.  A moderate-sized, sliding hiatal 
hernia, with mild reflux, was also noted on upper 
gastrointestinal x-ray series during hospitalization.  

A March 1992 VA hospital record relates the veteran's history 
of previous exploratory laparotomies for peptic ulcer 
disease.  A ventral incisional hernia had been noted for 
several years.  He underwent a fascial hernia repair.  

The available evidence shows that the disabilities for which 
service connection is sought were first objectively 
demonstrated more than 25 years after the veteran had 
completed military service.  He has provided no medical 
evidence containing opinion linking any of the conditions for 
which he seeks service connection to his military service.  
Nor has he provided any lay evidence that would tend to 
relate a current disability to his military service.  He has 
simply stated that he wants compensation for various 
disabilities, but has not provided any indication as to why 
he feels that the claimed disabilities are related to his 
military service.  He has not described any symptoms he 
experienced during service which might be related to a 
claimed disability nor has he indicated that any current 
disability might be related to an injury during his military 
service.  He has simply provided a document which reflects 
that his activities were restricted because of symptoms or 
complaints that were characteristic of those associated with 
an arthritic condition.  

Arthritis is a joint disorder affirmatively established by x-
ray findings.  Here, the first diagnostic imaging confirming 
arthritis of the hips was about 30 years after the veteran 
completed military service, while the first diagnostic 
imaging confirming arthritis of the lumbar spine was about 40 
years after he completed military service.  He has provided 
no medical evidence demonstrating that he received treatment 
for arthritis during the period of about three decades that 
elapsed between the single dispensary notation referencing 
"arthritis" during military service and the x-ray 
confirmation of arthritis affecting the hips about three 
decades after he left service.  In Maxson v. West, 12 Vet. 
App. 453 (1999), the Court held that the absence of a record 
of any complaint, let alone treatment, involving the claimed 
condition, for a period of 45 years was decisive.  As to the 
date of onset of peptic ulcer disease, the veteran gave a 
history indicating that he first had surgery for peptic ulcer 
disease around 1974.  Even accepting that history as true, 
his account nevertheless dates the surgery for peptic ulcer 
disease to almost 20 years after he completed military 
service.  

The evidence of record does not establish service onset of 
any of the disorders for which service connection is sought, 
nor is there competent evidence attributing any of these 
conditions to military service.  Hence, there is no basis for 
a grant of direct service connection for any of these 
conditions.  As well, the evidence of record does not 
establish that any arthritis of the hips or lumbar spine, 
peptic ulcer disease, or hypertension was present to a 
compensable degree within one year of the veteran's 
separation from service.  Hence, there is no basis for a 
grant of presumptive service connection for arthritis, peptic 
ulcer disease, or hypertension.  

In this case, the veteran's unsubstantiated lay assertion is 
the only evidence linking the multiple disorders for which 
service connection is sought to military service.  As noted 
above, the veteran has provided no details as to any symptoms 
or problems he may have experienced during service that could 
be related to any current disability nor has he provided any 
explanation as to why he feels that any current disability is 
related to any incident of his military service.  He has not 
provided any details as to pertinent in-service symptoms or 
any post-service symptoms which might reflect continuity of 
symptomatology.

For the reasons discussed above, the claims for service 
connection listed on the title page of this decision must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a back disorder is denied.

Service connection for the residuals of an ulcer is denied.

Service connection for the residuals of a status/post 
hemigastrectomy is denied.

Service connection for the residuals of a status/post 
abdominal herniorrhaphy is denied.

Service connection for GERD is denied.

Service connection for hypertension is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


